CORNELIUS, Chief Justice.
Jerry Redfearn was convicted of making a terroristic threat. The sufficiency of the evidence is not challenged, and Redfearn’s only contention on appeal is that the charging instrument, the information, states no offense against the laws of the State. We disagree and affirm the conviction.
Redfearn was charged under Tex.Penal Code Ann. § 22.07 (Vernon Supp.1987), which in relevant part provides as follows:
(a) A person commits an offense if he threatens to commit any offense involving violence to any person or property with intent to:
[[Image here]]
(3) prevent or interrupt the occupation or use of a building; room; place of assembly; place to which the public has access; place of employment or occupation; aircraft, automobile, or other form of conveyance; or other public place; ....
The information states that Redfearn:
[D]id then and there intentionally threaten to commit an offense involving violence to Henry Washington, namely assault Henry Washington by telling Henry Washington that Defendant had on said date released snakes in the building located at 1806 West Main Street in Clarksville, Texas where Henry Washington then and there resided, with intent to interrupt the occupation of said building by Henry Washington.
The offense involving violence which Redfearn is accused of threatening is an assault upon Henry Washington. Assault, defined by Tex.Penal Code Ann. § 22.-01(a)(1) (Vernon Supp.1987), requires that a person intentionally, knowingly or recklessly cause bodily injury to another. Bodily injury is defined as “physical pain, illness, or any impairment of physical condition.” Tex.Penal Code Ann. § 1.07(a)(7) (Vernon 1974).
Redfearn contends that as a matter of law the act of telling someone of the release of snakes into his residence cannot constitute a threat of imminent bodily injury. He bases this contention upon the argument that a simple allegation of the release of snakes, as opposed to dangerous and/or poisonous snakes, cannot constitute a threat of imminent bodily injury. We disagree.
In Garrett v. State, 619 S.W.2d 172 (Tex.Crim.App.1981), it was held that an assault may be accomplished through the use of an animate or inanimate object, and that an assault may be had through the use of a dog, such as the Doberman pinscher involved in that case, which was not alleged to be dangerous. Certainly a threat to release snakes into a person’s residence, whether or not the snakes are stated to be poisonous, is calculated to raise a reasonable apprehension of bodily harm on the part of the person threatened. The information thus states an offense even though the snakes are not alleged to be poisonous.
It is also argued that the information states no offense because the statement was that snakes had been placed in the building rather than that they would be placed there. This argument reveals a misunderstanding of the nature of the offense of terroristic threat. It is the threat of *30harm — not the threat of a sterile act — that constitutes the offense. Implicit in the statement that snakes had been placed in the building was the threat of future harm from those snakes. It is similar to a statement that a time bomb had been placed in the building. The act of placing the bomb was in the past, but the threat is of future harm. See Haas v. State, 146 Ga.App. 729, 247 S.E.2d 507 (1978), cert. denied, 440 U.S. 922, 99 S.Ct. 1249, 59 L.Ed.2d 475 (1979). Indeed, cases construing similar statutes as that involved here have held that the threat need not be in any particular form or even in words at all, but may be made by acts, innuendo or suggestions. Acts which have been held to constitute threats include the burning of a cross on a victim’s property, State v. Miller, 6 Kan.App.2d 432, 629 P.2d 748 (1981), shooting a gun at a police officer, State v. Howell, 226 Kan. 511, 601 P.2d 1141 (1979), and a statement that a bomb had been placed in the victim’s place of business, Haas v. State, supra. The test is what is reasonably communicated to the victim. It is clear that the statement here communicated to the victim a reasonable apprehension of future violence.
For the reasons stated, the judgment of the trial court is affirmed.